Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 21, 2018

                                        No. 04-17-00857-CV

                                          Louis DAVILA,
                                             Appellant

                                                  v.

                                         Jennifer DAVILA,
                                              Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-18750
                          Honorable Karen H. Pozza, Judge Presiding


                                           ORDER
        Appellant’s brief was due to be filed by March 7, 2018. Neither the brief nor a motion
for extension of time has been filed.

         We therefore ORDER appellant to file, on or before April 2, 2018, appellant’s brief and a
written response reasonably explaining (1) the failure to timely file appellant’s brief and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court